DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112(b)
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 2 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Claim 2 calls for “… further alternating between the infusing the therapeutic agent and allowing the settling time and between the reducing pressure and aspirating.” This language is ambiguous since the phrase “reducing pressure and aspirating” appears to describe a single step, and not two separate steps. The claim does not describe a difference between reducing pressure and aspirating, and these terms appear to be synonyms for the same act. When a negative pressure is coupled to the catheter, it causes fluid to enter the catheter (¶ [0142], Once inflated, the catheters 306 may be proximally attached to a suction source, such as a pump, to remove fluid from the kidneys and to establish a negative pressure in the renal pelvises ¶ [0144], Finally, a vacuum is drawn through the catheters to aspirate and offload urine to the bladder). 

Claim Interpretation - 35 USC § 112(f)
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

Use of the word “means” (or “step for”) in a claim with functional language creates a rebuttable presumption that the claim element is to be treated in accordance with 35 U.S.C. § 112(f) (pre-AIA  35 U.S.C. 112, sixth paragraph).  The presumption that § 112(f) (pre-AIA  § 112, sixth paragraph) is invoked is rebutted when the function is recited with sufficient structure, material, or acts within the claim itself to entirely perform the recited function. 
Absence of the word “means” (or “step for”) in a claim creates a rebuttable presumption that the claim element is not to be treated in accordance with 35 U.S.C. § 112(f) (pre-AIA  35 U.S.C. 112, sixth paragraph).  The presumption that § 112(f) (pre-AIA  § 112, sixth paragraph) is not invoked is rebutted when the claim element recites function but fails to recite sufficiently definite structure, material or acts to perform that function. 
Claim elements in this application that use the word “means” (or “step for”) are presumed to invoke § 112(f) except as otherwise indicated in an Office action.  Similarly, claim elements that do not use the word “means” (or “step for”) are presumed not to invoke § 112(f) except as otherwise indicated in an Office action. 

In claims 21, 41 and 66, the limitations “an access device configured for placement through a wall of a kidney,” “a vacuum inducing component … configured for drawing a vacuum”  and “an infusion component … configured for introducing a therapeutic agent” have been interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because they uses a generic placeholder “device” or “component” coupled with functional language without reciting sufficient structure to achieve the function.  Furthermore, the generic placeholder is not preceded by a structural modifier. 
Since the claim limitations invoke 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, claim 21 has been interpreted to cover the corresponding structure described in the specification that achieves the claimed function, and equivalents thereof. 
In claims 22, 42 and 67, the limitation “an occlusion component configured to isolate a pressure” has been interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because it uses a generic placeholder “component” coupled with functional language “configured to isolate a pressure” without reciting sufficient structure to achieve the function.  Furthermore, the generic placeholder is not preceded by a structural modifier. 

In claims 23, 43 and 68, the limitation “vacuum inducing component” has not been interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because it recites sufficient structure to achieve the function.  
In claims 26-28, 46-48 and 71-73, the limitation “access device” has not been interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because it recites sufficient structure to achieve the function.  

If applicant wishes to provide further explanation or dispute the examiner’s interpretation of the corresponding structure, applicant must identify the corresponding structure with reference to the specification by page and line number, and to the drawing, if any, by reference characters in response to this Office action. 
If applicant does not intend to have the claim limitation(s) treated under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112 , sixth paragraph, applicant may amend the claim(s) so that it/they will clearly not invoke 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, or present a sufficient showing that the claim recites/recite sufficient structure, material, or acts for performing the claimed function to preclude application of 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.
For more information, see MPEP § 2173 et seq. and Supplementary Examination Guidelines for Determining Compliance With 35 U.S.C. 112 and for Treatment of Related Issues in Patent Applications, 76 FR 7162, 7167 (Feb. 9, 2011). 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1, 2, 9, 10 and 76 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Loske; Gunnar (US 20160367747 A1) in view of Betageri; Guru V. et al. (US 20190343763 A1). 
Regarding claim 1, Loske discloses a method of improving kidney function in a patient (¶ [0003], [0008], [0009], [0102] In FIGS. 1a and 1b, a first embodiment of a catheter 20; ¶ [0119] FIG. 3a is a side view of a fifth embodiment of the invention in the form of a balloon drain), comprising: 
first infusing a therapeutic agent into at least one kidney of a patient (¶ [0036] Via the rinsing channel, the cavity to be drained (urinary bladder, abscess cavity) can be supplied with liquids or medications or can be flushed; ¶ [0120] FIG. 3b … The rinsing channel 6 in the form of a further tube for rinsing); and 
subsequently reducing pressure and aspirating within the at least one kidney (¶ [0005], For draining urine, transurethral, suprapubic catheters or kidney fistulas are inserted, and the urine is drained into bags in that way; ¶ [0013], Urine, in particular, can be drained off; ¶ [0070], In urine drainage, negative pressures between 20 and 100 mmHg are employed in particular; ¶ [0073], it is now possible, with the bladder collapsed, to drain off nearly all the urine production via the two transurethral kidney fistulas).
Regarding the limitation of first infusing a therapeutic agent and then subsequently reducing pressure, Loske implies that the catheter first delivers rinsing fluid, then subsequently delivers suction (¶ [0036], The catheter would then be introduced rectally to the rinsing site, rinsed via the one channel, and with the other channel the rinsing secretion can be drained out, actively by means of suction, or passively). In order for fluid to be aspirated, it must first be delivered to the kidney. 
This rejection cites the fifth embodiment in Figs. 3a-3b, which is capable of operating in the patient’s kidney. The fifth embodiment has a pair of lumens which are configured to simultaneously or alternatively irrigate and drain the kidney. 
Loske teaches the invention substantially as claimed by Applicant but does not explicitly allow a settling time and subsequently reduce pressure. Betageri discloses compositions and methods to treat upper tract urothelial carcinoma (¶ [0001], [0008], [0011]), comprising: 
first infusing a therapeutic agent into at least one kidney of a patient (¶ [0011], infusing (instilling) a liquid liposomal formulation … into the working channel of the catheter; ¶ [0045], Liposomal formulation containing PTX is directly instilled into the ureter); and 
allowing a settling time of the therapeutic agent within the at least one kidney (¶ [0011], the dwell time is from about 1 to about 120 minutes; ¶ [0045], The formulation is allowed to remain in the ureter for a specified dwell time: about 10 min, about 20 min, about 30 min, about 1 hr and about 2 hr); and 
subsequently draining the at least one kidney (¶ [0045], The liposomal formulation is drained). 
Betageri increases the efficacy of an active agent by allowing it to thoroughly permeate tissues (¶ [0008], allows the instilled liposomal formulation to dwell in the ureter and/or renal pelvis for a time sufficient to allow … the liposomal formulation to adhere to the urothelial wall). A skilled artisan would have been able to modify Loske with Betageri’s settling time by first infusing a fluid, then pausing before applying suction. One would be motivated to modify Loske with Betageri’s settling time to permit the active agent to infiltrate tissues more effectively. Therefore, it would have been obvious to modify Loske with Betageri’s settling time in order to more thoroughly diffuse into kidney tissue. 

Regarding claim 76, Loske discloses a method for improving kidney function (¶ [0003], [0008], [0009], [0102] In FIGS. 1a and 1b, a first embodiment of a catheter 20; ¶ [0119] FIG. 3a is a side view of a fifth embodiment of the invention in the form of a balloon drain), comprising:
1) infusing a therapeutic agent into a renal pelvis of a kidney of a patient (¶ [0036], The catheter would then be … rinsed via the one channel, and with the other channel the rinsing secretion can be drained out; ¶ [0051] simultaneous or intermittent rinsing of intracorporeal spaces by suction); and 
2) subsequently creating a vacuum in the renal pelvis of the kidney and drawing out urine (¶ [0005], For draining urine, transurethral, suprapubic catheters or kidney fistulas are inserted, and the urine is drained into bags in that way; ¶ [0013], Urine, in particular, can be drained off; ¶ [0070], negative pressures between 20 and 100 mmHg; ¶ [0073], it is now possible, with the bladder collapsed, to drain off nearly all the urine production via the two transurethral kidney fistulas).
Regarding the limitation of 2) subsequently creating a vacuum, this rejection is based on the inherent order of first infusing a fluid before aspirating it from the kidney as discussed for claim 1. 
Loske does not explicitly wait during a settling time. Betageri discloses compositions and methods (¶ [0001], [0008], [0011]), comprising: 
1) infusing a therapeutic agent into a renal pelvis of a kidney of a patient and waiting a settling time of the therapeutic agent (¶ [0011], infusing (instilling) a liquid liposomal formulation … into the working channel of the catheter; ¶ [0045], Liposomal formulation containing PTX is directly instilled into the ureter); 
waiting a settling time of the therapeutic agent (¶ [0011], the dwell time is from about 1 to about 120 minutes; ¶ [0045], The formulation is allowed to remain in the ureter for a specified dwell time: about 10 min, about 20 min, about 30 min, about 1 hr and about 2 hr); and 
2) subsequently drawing out urine (¶ [0045], The liposomal formulation is drained). 
Betageri increases the efficacy of an active agent by allowing it to thoroughly permeate tissues (¶ [0008]). Regarding rationale and motivation to modify Loske with Betageri’s settling time, see discussion of claim 1 above. 
  
Regarding claim 2, Loske discloses that said reducing pressure and said infusing a therapeutic agent being conducted in combination comprises alternating between said reducing pressure and said infusing a therapeutic agent (¶ [0051] The catheter of the invention can be used for simultaneous or intermittent rinsing of intracorporeal spaces by suction). 

Regarding claims 9 and 10, Loske and Betageri do not explicitly disclose that the method is performed in a first kidney and in a second kidney, or that reducing pressure and aspirating is only performed on the first kidney or the second kidney at one time.
However, the kidneys are generally formed as a pair of symmetrical organs on both sides of a patient’s body. Delivering catheters to both kidneys, reducing pressure, waiting for a settling time and infusing an agent to both of the kidneys will provide uniform treatment. During kidney failure or acute kidney injury, both kidneys are affected similarly. 
Loske also suggests to provide thorough drainage with a pair of kidney fistulas (¶ [0073], it is now possible, with the bladder collapsed, to drain off nearly all the urine production via the two transurethral kidney fistulas). Therefore, treating both kidneys will uniformly improve a patient’s condition. 
Regarding the limitation of treating one kidney at a time, Betageri suggests to customize treatment for each patient (¶ [0033] The disclosed methods for delivery of a chemotherapeutic agent into the ureter and/or renal pelvis to treat UTUC can be used as an adjuvant therapy, or additional treatment, to other methods of UTUC treatment). A physician would have been able to independently infuse and drain fluid from the two kidneys by independently adjusting the contents delivered to each kidney, based on the condition of each kidney. For example, a solution including a higher concentration of agent could be infused to a kidney affected by a tumor, while an unaffected kidney could receive only rinsing fluid. Independently treating the two kidneys will reduce side effects by delivering a lower overall amount of agent.  

Claim 3 is rejected under 35 U.S.C. 103 as being unpatentable over Loske and Betageri, further in view of Ikeguchi, Edward F. (US 20030060806 A1).
Regarding claim 3, Loske and Betageri do not explicitly occlude a ureter. Ikeguchi discloses a method of improving kidney function and a ureteral catheter (¶ [0001], [0022], [0024], [0033]), comprising: 
reducing pressure in a kidney of a patient (¶ [0035], FIG. 2, where there is a ureteral catheter 32, a container 0.34 and a vacuum source 36 … a vacuum source 36, which delivers a negative pressure to the collecting system); 
wherein the subsequently reducing pressure and aspirating within the at least one kidney comprises occluding a ureter (¶ [0035], When the distal portion 40 is so positioned, the balloon 38 is inflated as shown in FIG. 2 … it completely occludes the ureter or ureteropelvic junction 44 as shown in FIG. 2); and
drawing a vacuum in a renal pelvis (¶ [0035], vacuum source 36, which delivers a negative pressure to the collecting system). 
Ikeguchi isolates a patient’s renal pelvis for negative pressure therapy, to more efficiently draw urine out of the renal pelvis. A skilled artisan would have been able to modify Loske and Betageri with Ikeguchi’s occlusion component by delivering Loske’s catheter towards the renal pelvis, and then inflating the balloon to occlude the ureter as taught by Ikeguchi. One would be motivated to modify Loske and Betageri with the occlusion component of Ikeguchi to focus the effects of negative pressure on the renal pelvis. Therefore, it would have been obvious to modify Loske and Betageri with the occlusion component of Ikeguchi in order to isolate the renal pelvis and drain fluid more effectively. 

Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over Loske and Betageri, further in view of Inhaber; Neil et al. (US 20180338914 A1).
Regarding claim 4, Loske and Betageri are silent whether the settling time is based on physiologic parameters. Inhaber discloses methods of treating fluid overload in various forms of heart failure (¶ [0002], [0020], [0046]), comprising: 
infusing a therapeutic agent and allowing a settling time of the therapeutic agent (¶ [0046], a heart failure patient … is treated with a no or low sodium DSR infusate administered to the peritoneal cavity … The DSR infusate is allowed to remain, or dwell, in the peritoneal cavity for a pre-determined period before it is removed; ¶ [0069] After the DSR infusate has dwelled in the peritoneal cavity for a predetermined amount of time, implantable device 20 may pump that DSR infusate and the osmotic ultrafiltrate to the patient's bladder 13); 
wherein the settling time of the therapeutic agent is based on one or more physiologic parameters (¶ [0057], Treatment algorithms may be developed with different formulations and volumes of no or low sodium DSR infusates, different lengths of dwell period and different rates of removal to the bladder; ¶ [0062], The software may include routines for configuring and controlling pump operation, such as a target amount of fluid to move daily or per motor actuation, intervals between pump actuation, and limits on peritoneal cavity pressure, bladder pressure; ¶ [0083] Processor 70 executes firmware stored in nonvolatile memory 71 which controls operation of motor 73 responsive to signals generated by motor 73, sensors 77-81; ¶ [0097], Such volume, time, and frequency preferably are selected to optimize sodium removal to maintain or improve the patient's health and to alleviate the fluid overload. The volume, time, and frequency may be selected based on the patient's symptoms, the activity and habits of the patient, the permeability of the peritoneal membrane and the osmotic characteristics of the DSR infusate). 
Inhaber customizes a treatment regimen based on measurements from the patient, in order to properly treat their condition. One would be motivated to modify Loske and Betageri by adjusting a dwell time based on physiologic parameters as taught by Inhaber to respond more closely to a specific patient’s needs. Therefore, it would have been obvious to modify Loske and Betageri with Inhaber’s adjusted dwell time in order to address a patient’s needs more accurately. 

Claims 5-6, 17-19, 21, 23, 26-30, 41, 43, 46-48, 50, 66, 68, 71-75 and 77 are rejected under 35 U.S.C. 103 as being unpatentable over Loske and Betageri, further in view of Erbey, II; John R. et al. (US 20190105465 A1). 
Regarding claims 5, 6 and 77, Loske and Betageri do not insert an infusion catheter through a renal capsule, or percutaneously into the renal pelvis. Erbey discloses devices and methods for treating impaired renal function (¶ [0005], [0442], FIGS. 52A-54, an exemplary percutaneous nephrostomy tube or urinary bypass catheter 7010), comprising: 
reducing pressure and aspirating within a kidney (¶ [0442], The exemplary urinary bypass catheter 7010 is configured to be deployed in a urinary tract 7100 (shown in FIGS. 54, 55, and 57A-57E) of a patient); 
wherein reducing pressure and aspirating within the at least one kidney comprises inserting a vacuum catheter through a renal capsule of the at least one kidney (¶ [0442], The elongated tube 7018 comprises a proximal portion 7012 configured to pass into an abdomen of the patient through a percutaneous opening or access site 7110 (shown in FIG. 54); ¶ [0446] The proximal portion 7012 of the catheter 7010 generally extends from the kidney 7102 of the patient through the percutaneous access site 7110); 
wherein the vacuum catheter comprises a proximal end connected to a vacuum pump (¶ [0459], Proximal ends 7020 of the catheters 7010 are connected directly or indirectly to a pump 7210). 
Erbey bypasses blockage and deploys a drainage catheter along an alternative route (¶ [0439], Urinary bypass catheters may be used, for example, to remove fluid (e.g., urine) from the body when portions of the urinary tract (e.g., the ureters or urethra) are blocked). A skilled artisan would have been able to modify Loske and Betageri with the percutaneous route of Erbey by delivering Loske’s catheter along a percutaneous route as taught by Erbey. One would be motivated to modify Loske and Betageri with the percutaneous route of Erbey since Loske does not describe how to deploy the catheter. Also, Loske recognizes two routes for deploying the catheter into the kidney (¶ [0004] Such catheters … are inserted into … the abdominal wall (suprapubically); ¶ [0005], For draining urine, transurethral, suprapubic catheters or kidney fistulas are inserted). Therefore, it would have been obvious to modify Loske and Betageri with the percutaneous route of Erbey in order to select a known route for delivering a catheter. 

Regarding claim 17, Loske discloses a method of improving kidney function of a patient (¶ [0003], [0008], [0009], [0102], [0119]), comprising: 
creating access to a renal pelvis region of at least one kidney of the patient (¶ [0005], For draining urine, transurethral, suprapubic catheters or kidney fistulas are inserted, and the urine is drained into bags in that way); 
introducing a therapeutic agent into the pelvis region so as to increase the at least one kidney function (¶ [0036] Via the rinsing channel, the cavity to be drained (urinary bladder, abscess cavity) can be supplied with liquids or medications or can be flushed; ¶ [0120] FIG. 3b … The rinsing channel 6 in the form of a further tube for rinsing extends within the inner lumen 2g); and 
subsequently reducing pressure within the at least one kidney (¶ [0013], Urine, in particular, can be drained off; ¶ [0070], In urine drainage, negative pressures between 20 and 100 mmHg are employed in particular; ¶ [0073], it is now possible, with the bladder collapsed, to drain off nearly all the urine production via the two transurethral kidney fistulas). 
Loske does not explicitly allow a settling time. Betageri discloses a method that allows a settling time of a therapeutic agent (¶ [0011], the dwell time is from about 1 to about 120 minutes; ¶ [0045], The formulation is allowed to remain in the ureter for a specified dwell time: about 10 min … and about 2 hr). 
Betageri increases the efficacy of an active agent as discussed for claim 1. 
Loske and Betageri do not explicitly create access to a renal pelvis region through a wall of the kidney. Erbey discloses devices and methods (¶ [0005], [0442], FIGS. 52A-54 … catheter 7010), comprising: 
creating access to a renal pelvis region of at least one kidney through a wall of the at least one kidney (¶ [0442], The elongated tube 7018 … through a percutaneous opening or access site 7110 (shown in FIG. 54); ¶ [0446] The proximal portion 7012 … through the percutaneous access site 7110). 
Erbey bypasses blockage in portions of the urinary tract (¶ [0439]). Regarding the rationale and motivation to modify Loske and Betageri with Erbey’s percutaneous route, see the discussion of claims 4-6. 
Regarding claim 21, Loske discloses a system for improving kidney function of a patient (¶ [0003], [0008], [0009], [0102] In FIGS. 1a and 1b, a first embodiment of a catheter 20; ¶ [0119] FIG. 3a is a side view of a fifth embodiment of the invention in the form of a balloon drain), comprising: 
an access device configured for placement in a renal pelvis region of the kidney (¶ [0119] FIG. 3a is a side view of a fifth embodiment of the invention in the form of a balloon drain);  
a vacuum inducing component associated with the access device configured for drawing a vacuum in the renal pelvis region (¶ [0119], The negative pressure is applied to the proximal end of the fluid-carrying element 2); 
an infusion component associated with the access device configured for introducing a therapeutic agent into the renal pelvis region (¶ [0120] FIG. 3b … The rinsing channel 6 in the form of a further tube for rinsing extends within the inner lumen 2g);
wherein the system is configured to first infuse the therapeutic agent within the renal pelvis region (¶ [0036] Via the rinsing channel, the cavity to be drained (urinary bladder, abscess cavity) can be supplied with liquids or medications or can be flushed; ¶ [0120] FIG. 3b … The rinsing channel 6 in the form of a further tube for rinsing extends within the inner lumen 2g); and 
subsequently reduce pressure within the renal pelvis region (¶ [0013], Urine, in particular, can be drained off; ¶ [0070], In urine drainage, negative pressures between 20 and 100 mmHg are employed in particular; ¶ [0073], it is now possible, with the bladder collapsed, to drain off nearly all the urine production via the two transurethral kidney fistulas).
Loske does not explicitly allow a settling time of the therapeutic agent. Betageri discloses a method that allows a settling time of a therapeutic agent (¶ [0011], the dwell time is from about 1 to about 120 minutes; ¶ [0045], The formulation is allowed to remain in the ureter for a specified dwell time: about 10 min, about 20 min, about 30 min, about 1 hr and about 2 hr). 
Betageri increases the efficacy of an active agent as discussed for claim 1. 
Loske and Betageri do not configure the access device for placement through a wall of a kidney. Erbey discloses devices and methods (¶ [0005], [0442], FIGS. 52A-54 … catheter 7010), comprising:
an access device configured for placement through a wall of a kidney to a renal pelvis region of the kidney (¶ [0442], The elongated tube 7018 … through a percutaneous opening or access site 7110 (shown in FIG. 54); ¶ [0446] The proximal portion 7012 … through the percutaneous access site 7110). 
Erbey bypasses blockage in the urinary tract (¶ [0439]). Regarding the rationale and motivation to modify Loske and Betageri with Erbey’s percutaneous access device, see the discussion of claims 4-6. 

Regarding claims 41 and 66, Loske discloses a system for improving kidney function of a patient (¶ [0003], [0008], [0009], [0102], [0119]), comprising: 
an access device configured for placement in a renal pelvis region of the kidney (¶ [0005], For draining urine, transurethral, suprapubic catheters or kidney fistulas are inserted, and the urine is drained into bags in that way; ¶ [0102] In FIGS. 1a and 1b, a first embodiment of a catheter 20; ¶ [0119] FIG. 3a is a side view of a fifth embodiment of the invention in the form of a balloon drain); and 
an infusion component associated with the access device configured for introducing a therapeutic agent into the renal pelvis region (¶ [0036] Via the rinsing channel, the cavity to be drained (urinary bladder, abscess cavity) can be supplied with liquids or medications or can be flushed; ¶ [0120] FIG. 3b … The rinsing channel 6 in the form of a further tube for rinsing extends within the inner lumen 2g);
wherein the system is configured to first infuse the therapeutic agent with the infusion component within the renal pelvis region (¶ [0036] Via the rinsing channel, the cavity to be drained (urinary bladder, abscess cavity) can be supplied with liquids or medications or can be flushed; ¶ [0051] The catheter of the invention can be used for simultaneous or intermittent rinsing of intracorporeal spaces by suction; ¶ [0120] FIG. 3b … The rinsing channel 6 in the form of a further tube for rinsing extends within the inner lumen 2g); and 
wherein the system is configured to subsequently reduce pressure within the renal pelvis region via the percutaneous access device (¶ [0005], For draining urine, transurethral, suprapubic catheters or kidney fistulas are inserted; ¶ [0013], Urine, in particular, can be drained off; ¶ [0070], negative pressures between 20 and 100 mmHg; ¶ [0073], drain off nearly all the urine production via the two transurethral kidney fistulas). 
Loske does not explicitly allow a settling time. Betageri discloses a method and system that allow a settling time of a therapeutic agent (¶ [0011], the dwell time is from about 1 to about 120 minutes; ¶ [0045], The formulation is allowed to remain in the ureter for a specified dwell time: about 10 min, about 20 min, about 30 min, about 1 hr and about 2 hr). 
Betageri’s settling time increases the efficacy of an active agent by allowing it to thoroughly permeate tissues (¶ [0008]). Regarding the rationale and motivation to modify Loske with Betageri’s settling time, see the discussion of claim 1 above. 
Loske and Betageri do not explicitly disclose a percutaneous access device configured for placement through a wall of a kidney. Erbey discloses devices and methods (¶ [0005], [0442], FIGS. 52A-54 … catheter 7010);
comprising a percutaneous access device configured for placement through a wall of a kidney (¶ [0442], The elongated tube 7018 … through a percutaneous opening or access site 7110 (shown in FIG. 54); ¶ [0446] The proximal portion 7012 … through the percutaneous access site 7110).
Erbey bypasses blockage in portions of the urinary tract (¶ [0439]). Regarding the rationale and motivation to modify Loske and Betageri with Erbey’s percutaneous route, see the discussion of claims 4-6. 

Regarding claims 28, 48 and 73, Loske and Betageri lack a needle. Erbey discloses an access device further comprising a needle (¶ [0048] Clause 26: The method of clause 25, wherein inserting the urinary catheter through the percutaneous opening comprises: inserting a needle of the ureteral catheter into a portion of the patient's body to create the percutaneous opening; ¶ [0442], The percutaneous access site 7110 can be formed in a conventional manner, such as by inserting a tip of a needle through the skin into the abdomen). 
Erbey creates a percutaneous access path with a known surgical technique. One would be motivated to modify Loske and Betageri with Erbey’s needle to deliver a percutaneous catheter since Loske describes catheters that extend through a body wall (¶ [0005], For draining urine, transurethral, suprapubic catheters or kidney fistulas are inserted). Therefore, it would have been obvious to modify Loske and Betageri with Erbey’s needle in order to deliver a catheter along a known route. 

Regarding claims 18 and 19, Loske and Betageri teach all features of the claimed invention as discussed for claims 9 and 10. 

Regarding claims 23, 26, 27, 29, 43, 46, 47, 68, 71, 72 and 74, Loske discloses a method and system wherein said vacuum inducing component comprises a pump (¶ [0135], The catheter system 100 has … a negative-pressure generating system 30 in the form of an electronic pump); 
wherein said access device comprises a catheter (¶ [0119] FIG. 3a is a side view of a fifth embodiment of the invention in the form of a balloon drain); 
wherein said access device further comprises a guide wire (¶ [0120] FIG. 3b … A guide wire 4 protrudes from the tube end 6a); 
wherein said catheter comprises a multi-lumen catheter and wherein one lumen is associated with the vacuum inducing component (¶ [0119], drainage tube 2d of the fluid-carrying element 2); and 
at least one of the lumens is associated with said infusion component (¶ [0119], a rinsing channel 6 in the form of a further tube). 

Regarding claims 30, 50 and 75, Loske discloses a system wherein the catheter comprises a balloon catheter having a lumen that terminates in holes proximal of the balloon (¶ [0107] In FIGS. 1c and 1d, a second embodiment of a catheter 20′; ¶ [0109] Proximally of the balloon 1, … an open-pore material 3, in the form of an open-pore film with multiple pore openings 3b); and 
having a second lumen that passes through the balloon (¶ [0119] FIG. 3a is a side view of a fifth embodiment … a rinsing channel 6 in the form of a further tube is inserted); 
This rejection combines features from Figs. 1c and 3a. A skilled artisan would have been able to combine features from the second and fifth embodiments by adding a rinsing channel 6 to Fig. 1c, or by adding proximal pore openings 3b to Fig. 3a. Including both a rinsing channel 6 and proximal pore openings 3b in a single embodiment will permit the catheter to uniformly drain a site while delivering irrigation fluid or medication. 

Claim 20 is rejected under 35 U.S.C. 103 as being unpatentable over Loske, Betageri and Erbey, further in view of Inhaber; Neil et al. (US 20180338914 A1).
Regarding claims 20, Loske, Betageri and Erbey are silent whether the settling time is based on physiologic parameters. Inhaber discloses methods of treating fluid overload in various forms of heart failure (¶ [0002], [0020], [0046]);  
wherein allowing a settling time of a therapeutic agent is based on one or more physiologic parameters (¶ [0057], Treatment algorithms may be developed with … different lengths of dwell period; ¶ [0062], The software may include routines for configuring and controlling … intervals between pump actuation; ¶ [0083] Processor 70 … which controls operation of motor 73 responsive to signals generated by motor 73, sensors 77-81; ¶ [0097], Such volume, time, and frequency preferably are selected to optimize sodium removal … The volume, time, and frequency may be selected based on the patient's symptoms, the activity and habits of the patient). 
Inhaber customizes a treatment regimen for a patient. Regarding the rationale and motivation to modify Loske, Betageri and Erbey with Inhaber’s adjusted dwell time, see the discussion of claim 4. 

Claims 16, 22, 42, 67, 78 and 81 are rejected under 35 U.S.C. 103 as being unpatentable over Loske, Betageri and Erbey, further in view of Ikeguchi, Edward F. (US 20030060806 A1).
Regarding claims 16, 22, 42, 67, 78 and 81, Loske and Betageri do not advance a balloon through the renal pelvis. Erbey discloses a method including a step of advancing an occlusion balloon through the renal pelvis (¶ [0442], The elongated tube 7018 … through a percutaneous opening or access site 7110 (shown in FIG. 54); ¶ [0446] The proximal portion 7012 … through the percutaneous access site 7110). Regarding rationale and motivation to modify Loske and Betageri with the percutaneous route of Erbey, see discussion of claims 4-6. 
Loske, Betageri and Erbey do not block the ureter and lack an occlusion component. Ikeguchi discloses a method of improving kidney function and a ureteral catheter (¶ [0001], [0022], [0024], [0033]), comprising: 
reducing pressure in a kidney of a patient (¶ [0035], FIG. 2, where there is a ureteral catheter 32, a container 0.34 and a vacuum source 36 … a vacuum source 36, which delivers a negative pressure to the collecting system); 
wherein drawing the vacuum comprises: advancing an occlusion balloon to the renal pelvis and inflating the balloon such that a ureter is blocked (¶ [0035], When the distal portion 40 is so positioned, the balloon 38 is inflated as shown in FIG. 2 … it completely occludes the ureter or ureteropelvic junction 44 as shown in FIG. 2); and 
pumping fluid out of the renal pelvis (¶ [0035], vacuum source 36, which delivers a negative pressure to the collecting system); 
the system comprising an occlusion component configured to isolate a pressure in a ureter from a pressure in the renal pelvis region (¶ [0035], the balloon 38 is inflated as shown in FIG. 2). 
Ikeguchi isolates a patient’s renal pelvis for negative pressure therapy, to more efficiently draw urine out of the renal pelvis. A skilled artisan would have been able to modify Loske, Betageri and Erbey with the occlusion component of Ikeguchi by delivering Loske’s catheter along a percutaneous path as taught by Erbey, and then inflating Loske’s balloon to occlude the ureter. One would be motivated to modify Loske, Betageri and Erbey by blocking the ureter as taught by Ikeguchi to focus the effects of negative pressure on the renal pelvis. Therefore, it would have been obvious to modify Loske, Betageri and Erbey with Ikeguchi’s occlusion component in order to isolate the renal pelvis and drain fluid more effectively. 
 
Claims 25, 45 and 70 are rejected under 35 U.S.C. 103 as being unpatentable over Loske, Betageri and Erbey, further in view of Hanani; Nitai et al. (US 20200197590 A1, published earlier as WO 2018211500 A1).
Regarding claims 25, 45 and 70, Loske, Betageri and Erbey lack an implantable pump. Hanani discloses an implanted fluid extraction system and method (¶ [0002], [0005], [0218], [0253], system 102), comprising:
an access device (¶ [0253], fluid absorbing unit 104, which is shaped and sized to positioned inside a body cavity); and
a vacuum inducing component comprising an implantable pump (¶ [0257], the control unit 106 comprises a pump 130, for example a peristaltic pump; ¶ [0266], housing 142 of control unit 106 is made from a biocompatible material and is optionally shaped and sized to be implanted subcutaneous … allows replacing specific elements of the control unit 106, for example to replace battery 118 and/or pump 130). 
Hanani permits a user to remain ambulatory during therapy, and also permits the system to continue operating at all times. One would be motivated to modify Loske, Betageri and Erbey with the implantable pump of Hanani since Erbey calls for treating a chronic disease that requires continual therapy (¶ [0472], chronic edematous, hypertension, chronic kidney disease and/or acute heart failure). Therefore, it would have been obvious to modify Loske, Betageri and Erbey with Hanani’s implantable pump in order to continue therapy with an ambulatory patient. 
Response to Arguments
The claim objections, warning about claim 15 and rejections of claims 1, 3-5, 9-10, 14, 43 and 68 under 35 USC § 112 are withdrawn in view of the amendments filed 15 August 2022. 
Applicant’s arguments filed 15 August 2022 regarding the rejections of claims 1-6, 9-10, 16-23, 25-30, 41-43, 45-48, 50, 66-68, 70-78 and 81 as amended, under 35 USC § 102 and 103 over Loske, Ikeguchi, Erbey and Hanani, have been fully considered and are persuasive. After further consideration, the amended claims are rejected on new grounds under 35 USC § 103 over Loske, Betageri, Inhaber, Ikeguchi, Erbey and Hanani (see above). 
Applicant submits that, none of these references, alone or in combination, disclose first infusing a therapeutic agent into at least one kidney of a patient and allowing a settling time of the therapeutic agent, and subsequently reducing pressure and aspirating within the at least one kidney, as differently recited in the independent claims (remarks p. 14). Examiner responds that Betageri is cited in the new grounds of rejection as teaching a settling time of a therapeutic agent. Loske and Betageri are cited as teaching all features of amended claims 1 and 76. Loske, Betageri and Erbey are cited as teaching all features of amended independent claims 17, 21, 41 and 66.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Oefelein; Michael G.	US 20210236769 A1
Nentwick; Brian F.	US 20110245665 A1
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a). 
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to:
Tel 	571-272-2590 
Fax 	571-273-2590
Email 	Adam.Marcetich@uspto.gov 

The Examiner can be reached 8am-4pm Mon-Fri.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tatyana Zalukaeva can be reached at 571-272-1115.  The fax phone number for the organization where this application is assigned is 571-273-8300.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. 
Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/Adam Marcetich/
Primary Examiner, Art Unit 3781